Exhibit 10.07
SECOND AMENDMENT TO LEASE AGREEMENT
THIS SECOND AMENDMENT TO LEASE AGREEMENT (this “Second Amendment”) is entered
into effective as of July 1, 2020 (the “Second Amendment Date”), by and between
WESTERN OFFICE PORTFOLIO PROPERTY OWNER LLC, a Delaware limited liability
company (“Landlord”), and DICERNA PHARMACEUTICALS, INC., a Delaware corporation
(“Tenant”).
RECITALS:
A.Landlord, as landlord, and Tenant, as tenant, entered into that certain Lease
Agreement dated August 26, 2019 (the “Original Lease”), as amended by that
certain First Amendment to Lease Agreement dated February 4, 2020 (the “First
Amendment” and together with the Original Lease, the “Existing Lease”) relating
to the leasing of certain premises (the “Premises”), consisting of approximately
22,766 rentable square feet, commonly known as Suite 100 and Suite 300, in the
building located at 4949 Pearl East Circle, Boulder, Colorado 80301 (the
“Building”), said Premises being more particularly described in the Existing
Lease.
B.Landlord and Tenant desire (i) to set forth the requirements in order for
Tenant to construct and operate a biotech laboratory within the Premises, and
(ii) to amend other terms of the Existing Lease, all subject and pursuant to the
terms and conditions set forth below.
NOW, THEREFORE, for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, Landlord and Tenant agree as follows:
AGREEMENT:
1.Incorporation of Recitals. The parties agree that the “Recitals” contained
above may not only be used to interpret this Second Amendment, but are
themselves terms of this Second Amendment.
2.Biotech Laboratory Improvements.
a. Biotech Lab Area and Improvements. Provided that Tenant complies with the
terms of this Second Amendment and the Existing Lease, Landlord approves for a
biotech laboratory (the “Biotech Lab”) to be operated by Tenant within that
certain portion of the Premises more particularly depicted as Suite 101 on
Exhibit A attached hereto (the “Biotech Lab Area”), in accordance with the
working drawings prepared by Kenny Davis Architects as Job Number 2018033, dated
June 3, 2020, consisting of 12 pages (as amended from time to time by any
approved changes thereto, the “Approved Working Drawings”), which improvements
will include, but are not limited to, two exhaust stacks on the roof of the
Building and a sound wall on the east side of the lower roof of the Building
(collectively, the “Biotech Lab Improvements”). Landlord’s approval of the
Biotech Lab, the Approved Working Drawings and the Biotech Lab Improvements does
not and shall not constitute a representation or warranty by Landlord that such
use, plans and specifications, or improvements comply with architectural
guidelines and/or sound engineering practices or will comply with all applicable
Laws, nor whether Tenant’s use or operation of the Biotech Lab will cause a
nuisance (whether by sound, odor, vibration or otherwise) or unreasonable
interference with other tenants of the Project. Tenant shall be solely
responsible for compliance with all applicable Laws and to conduct its business,
including the operation of the Biotech Lab, in accordance with the terms of the
Lease, including, but not limited to, Sections 7.2 and 9.1 of the Original
Lease. To the extent that any permits or registrations are required for the
installation, maintenance or operation of the Biotech Lab or Biotech Lab
Improvements, they shall be obtained in Tenant’s name and Tenant shall maintain
such permits throughout the Term; provided, however, that Landlord agrees to use
commercially reasonable efforts to cooperate with Tenant through any permitting
process to the extent necessary, at no cost to Landlord.
b. Disclaimer. All Biotech Lab Improvements located outside the Premises shall
be deemed to be included within the definition of Tenant’s Off-Premises
Equipment for all purposes under the Lease. LANDLORD SHALL HAVE NO
RESPONSIBILITY OR LIABILITY TO ANY TENANT PARTY FOR, LOSSES, DAMAGES OR INJURY
TO PERSONS OR PROPERTY CAUSED BY, RELATED TO, OR ARISING OUT OF OR IN CONNECTION
WITH, THE CONSTRUCTION, USE OF, OR FAILURE, NON-PERFORMANCE OR INADEQUATE
PERFORMANCE OF, THE BIOTECH LAB IMPROVEMENTS, AND TENANT HEREBY RELEASES
LANDLORD FROM ANY AND ALL LIABILITY FOR SUCH LOSSES, DAMAGES OR INJURY, EVEN IF
CAUSED BY THE NEGLIGENCE OF
– 1 –
DMWEST #40107470 v4



--------------------------------------------------------------------------------

Exhibit 10.07
LANDLORD OR ITS EMPLOYEES AND/OR AGENTS (BUT NOT TO THE EXTENT CAUSED BY THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD OR ITS EMPLOYEES AND/OR
AGENTS).
c. Repair, Removal and Restoration Obligations. Tenant shall repair any damage
to the Building or the Project caused by or relating to the maintenance, use,
operation or removal of the Biotech Lab Improvements. In addition,
notwithstanding anything in the Existing Lease to the contrary, prior to the end
of the Term, or, if earlier, within 15 days after the Lease or Tenant’s right to
possession of the Premises has been terminated or Tenant vacates the Premises,
Tenant shall, at its sole risk and expense, remove the Biotech Lab Improvements
and restore the same to the condition that existed prior to the installation
thereof, all subject to and in accordance with Section 21 of the Original Lease.
If Tenant fails to do so, Landlord may retain or remove the same and dispose of
them in any manner Landlord deems appropriate without liability to Tenant;
Tenant shall reimburse Landlord for all costs incurred by Landlord in connection
therewith, plus an administrative fee of 15% of such costs, within 30 days after
Landlord’s written request therefor.
3.Tenant’s Operation and Maintenance of the Biotech Lab.
a. Requirements. Tenant shall use, operate and maintain the Biotech Lab in a
good, clean, and safe condition, in accordance with all applicable Laws,
including architectural guidelines in effect for the area in which the Building
is located as they may be amended from time to time, all manufacturer’s
suggested maintenance programs, the approved plans and specifications therefor
and in such a manner so as not to unreasonably interfere with any other tenants
in the Project or any other equipment or systems in the Project, all at Tenant’s
sole cost and expense. In the event any odors, exhaust fumes or noises do
emanate from the Premises so as to unreasonably interfere with any other tenants
in the Project or with Landlord’s ability to manage the Building or the Project,
Landlord may take such actions as it deems necessary, in its reasonable
discretion to abate, remedy and otherwise prevent such emanation of odors,
exhaust fumes or noise and Tenant shall be liable for any expenses incurred by
Landlord in connection with such abatement, remedial action or prevention, as
Additional Rent.
b. Restrictions. Tenant may only use the Biotech Lab Improvements in connection
with Tenant’s business. Except for agents, employees, independent contractors
and partner employees (each of which shall be considered a “Tenant Party” for
all purposes under the Lease) using the Biotech Lab Improvements, at Tenant’s
direction in connection with Tenant’s business, Tenant shall not allow any third
party to use such equipment, whether by sublease, license, occupancy agreement
or otherwise, except in connection with Permitted Transfers and any other
Transfers approved in writing by Landlord.
c. Noise, Vibrations, Odors and Exhaust. Tenant acknowledges that Landlord would
not enter into this Second Amendment with Tenant unless Tenant assured Landlord
that under no circumstances will any other occupants of the Building or the
Project (including persons legally present in any outdoor areas of the Project)
be subjected to noise, vibrations, odors or fumes (whether or not noxious), and
that the Building and the Project will not be damaged by any exhaust, in each
case from Tenant’s operations. Landlord and Tenant therefore agree as follows:
(i)Fixtures and equipment that cause noises or vibrations that may be
transmitted to the structure of the Building to such a degree as to be
objectionable to other tenants or occupants shall be placed and maintained by
Tenant, at Tenant’s sole cost and expense, on vibration eliminators or other
devices sufficient to eliminate such noises and vibrations to levels reasonably
acceptable to Landlord and the affected tenants of the Project.
(ii)Tenant shall not cause or permit (or conduct any activities that would
cause) any release of any odors or fumes of any kind from the Premises.
(iii)Tenant shall in compliance with applicable Laws vent all fumes and odors
from the Premises (and remove odors from Tenant’s exhaust stream) as Landlord
requires. The placement and configuration of any ventilation exhaust pipes,
louvers and other equipment not provided in the Approved Working Drawings shall
be subject to Landlord’s approval. Tenant acknowledges Landlord’s legitimate
desire to maintain the Project (indoor and outdoor areas) in an odor-free
manner, and Landlord may require Tenant to abate and remove all odors in a
manner that goes beyond the requirements of applicable Laws.
– 2 –
DMWEST #40107470 v4



--------------------------------------------------------------------------------

Exhibit 10.07
(iv)Tenant shall, at Tenant’s sole cost and expense, provide odor eliminators
and other devices (such as filters, air cleaners, scrubbers and whatever other
equipment may in Landlord’s judgment be necessary or appropriate from time to
time) to completely remove, eliminate and abate any odors, fumes or other
substances in Tenant’s exhaust stream that, in Landlord’s judgment, emanate from
the Premises.
(v)Tenant’s responsibility to remove, eliminate and abate odors, fumes and
exhaust shall continue throughout the Term. Landlord’s approval or construction
of the Biotech Lab Improvements shall not preclude Landlord from requiring
additional measures to eliminate odors, fumes and other adverse impacts of
Tenant’s exhaust stream (as Landlord may designate in Landlord’s discretion).
Tenant shall install additional equipment as Landlord requires from time to time
under the preceding sentence.
(vi)If Tenant fails to install satisfactory odor control equipment within ten
business days after Landlord’s demand made at any time, then Landlord may,
without limiting Landlord’s other rights and remedies, require Tenant to cease
and suspend any operations in the Premises that, in Landlord’s determination,
cause odors, fumes or exhaust.
4.Secure Area. As contemplated by Section 9.1 of the Original Lease, the Biotech
Lab Area shall be classified as a “secure area” for the storage of certain
confidential information and materials, subject to the terms of the Lease.
Except in cases of real or apparent emergency, in which case no approval shall
be required, Landlord, prospective purchasers and lenders and prospective
tenants shall be entitled to inspect or access the Biotech Lab Area only with
Tenant’s prior approval (not to be unreasonably withheld, conditioned or
delayed), and provided no Event of Default exists under the Lease, Tenant shall
be permitted to provide an employee of Tenant to accompany Landlord and/or such
third parties. Notwithstanding the foregoing, to be considered a secured area,
Tenant shall clearly label and install conspicuous signage on the exterior of
the Biotech Lab Area clearly designating such area as being a secure area. To
the extent that Landlord or its contractors are prevented from entering the
Biotech Lab Area, Landlord shall have no obligation to provide services to such
areas, including janitorial services. To the extent additional janitorial
services are required, such services shall be the sole responsibility of Tenant.
In the event of an emergency, Landlord may acquire access to the Biotech Lab
Area by any means necessary, including the immediate destruction of the locks
and/or doors.
5.Hazardous Materials.
a. Approved Hazardous Materials. Tenant may only store and use those certain
Hazardous Materials as set forth in, and up to the amounts listed on, Exhibit B
attached hereto (the “Approved Hazardous Materials”), in the Biotech Lab Area
only (but not in any other areas of the Premises or the Project), in compliance
with all applicable Laws and sound scientific and medical practices, including
any applicable permits. In the event Tenant desires to use any additional, or
greater amounts of, Hazardous Materials in the Biotech Lab, Tenant shall make a
written request to Landlord and may only do so with Landlord’s prior written
approval, which approval may be granted or withheld by Landlord in its sole
discretion. Landlord’s approval of the Approved Hazardous Materials or any
additional Hazardous Materials does not and shall not constitute a
representation or warranty by Landlord that the storage or use of the same
complies with sound scientific or medical practices or will comply with
applicable Laws, and such compliance shall be the sole responsibility and cost
of Tenant. Notwithstanding anything to the contrary in the Existing Lease,
Tenant acknowledges and agrees that Tenant shall, at Tenant's sole cost and
expense, properly remove and dispose of all Hazardous Materials from the
Premises and the Project in accordance with all applicable Laws and
manufacturer’s instructions, all at Tenant’s sole risk, cost and expense. In no
event may Tenant discharge or dispose of any such Hazardous Materials in any
drains in the Building or otherwise on the Project, nor may Tenant use any
element of the Building’s waste management system for the storage or disposal of
any medical or other laboratory waste whatsoever. To the extent Tenant generates
any Hazardous Materials as waste, Tenant shall properly document and report to
Landlord and the United States Environmental Protection Agency (“EPA”), and all
other required governmental authorities, if any, the types, amounts and disposal
of all such waste, and, to the extent that any permits or registrations are
required for the generation and/or disposal of such waste, obtain and maintain
in Tenant’s name all such permits throughout the Term. No later than three
business days after Tenant’s commencement of Biotech Lab
– 3 –
DMWEST #40107470 v4



--------------------------------------------------------------------------------

Exhibit 10.07
operations in the Premises, Tenant shall submit to the EPA all necessary forms
and materials in order to obtain an EPA hazardous waste generator identification
number (“EPA ID”), and shall provide to Landlord Tenant’s unique EPA ID promptly
upon receipt. Failure to submit such materials to the EPA within such three
business day period or, following Tenant’s receipt thereof, to provide the EPA
ID to Landlord within ten days after Landlord’s request therefor shall
constitute an Event of Default under the Lease, time being of the essence with
respect thereto.
b. Landlord’s Right to Test. At any time, and from time to time, during the
Term, Landlord shall have the right to conduct appropriate tests of the Project
or any portion thereof to demonstrate whether Hazardous Materials are present or
contamination has occurred due to the acts or omissions of a Tenant Party.
Tenant shall pay all reasonable costs of such tests. Without limiting the
definition of Hazardous Materials as set forth in the Original Lease, Landlord
and Tenant hereby agree that the definition of Hazardous Materials shall
specifically include any body fluids, biologicals and medical, scientific or
other laboratory wastes and materials.
c. Indemnity. Tenant shall be solely responsible for and shall defend,
indemnify, and hold harmless Landlord, its representatives and agents and
Landlord’s Mortgagee from and against all claims, demands, liabilities, causes
of action, suits, judgments, damages, and expenses (including reasonable
attorneys’ fees) arising from any injury to or death of any person or the damage
to or theft, destruction, loss, or loss of use of, any property or inconvenience
occurring in or on the Project or the Premises caused by Tenant’s use, storage,
transportation, handling or possession of any Approved Hazardous Materials. This
Section 5.3 is in addition to, and not in limitation of, any indemnity provided
for in the Existing Lease.
6.Top-of-Building Signage. Subject to Landlord’s and all applicable authorities’
prior approval of the location, design, size, color, material composition and
plans and specifications therefor, and provided that no Event of Default by
Tenant exists under the Lease and Tenant is leasing at least 22,766 rentable
square feet of space in the Building, Tenant shall have the right to one
non-exclusive, non-illuminated top- of-Building sign up to a maximum size of 24
inches by 96 inches consisting of individual channel cut letters (the “Fascia
Sign”) located on the west side of the Building and as generally depicted in
Exhibit C attached hereto.
a. Sign Construction; Maintenance; Removal and Restoration. Tenant shall install
and maintain the Fascia Sign in a good, clean and safe condition and in
accordance with the Sign Requirements, all at Tenant's sole cost and expense
(provided, that during the Term Landlord may elect to perform any repair or
replacement of the Fascia Sign at Tenant’s sole cost). Tenant shall install the
Fascia Sign prior to the first anniversary of the Second Amendment Date or
Tenant’s rights under this Section 6 shall expire, time being of the essence
with respect thereto. Prior to the end of the Term, or within five business days
after Tenant's right to possess the Premises has been terminated, Tenant shall
remove the Fascia Sign, repair all damage caused thereby and restore the
Building, including the removal of any discoloration where the sign was located,
to its condition before the installation of the Fascia Sign. Additionally, if
Tenant fails to do so prior to the deadlines set forth above, Landlord may,
without compensation to Tenant and at Tenant's expense, remove the Fascia Sign,
perform the related restoration and repair work and dispose of the Fascia Sign
in any manner Landlord deems appropriate.
b. Signage Rights Personal to Tenant; Changes. The rights granted to Tenant
under this Section 6 are personal to Dicerna Pharmaceuticals, Inc., and may not
be assigned to any party other than a Permitted Transferee of all of Tenant’s
rights under the Lease, and may be revoked by Landlord if Tenant ceases to lease
and to occupy the Premises. Any changes or additions to the Fascia Sign shall be
subject to Landlord’s prior written approval, in Landlord’s sole discretion, and
shall be made at Tenant's sole cost and expense. For all purposes under the
Lease, the Fascia Sign shall be deemed to be Tenant's Off-Premises Equipment.
7.Brokerage. Neither Landlord nor Tenant has dealt with any broker or agent in
connection with the negotiation or execution of this Second Amendment.
8.Confidentiality. Section 25.22 of the Original Lease is hereby incorporated
herein as if fully set forth in this Second Amendment.
9.General Provisions.
– 4 –
DMWEST #40107470 v4



--------------------------------------------------------------------------------

Exhibit 10.07
a. Ratification. Tenant acknowledges that neither Landlord nor any agent of
Landlord has made any representation or warranty with respect to the Combined
Premises, the Building or the Complex, or with respect to the suitability of any
part of the same for the conduct of Tenant’s business. Tenant hereby ratifies
and confirms its obligations under the Lease, and represents and warrants to
Landlord that it has no defenses thereto. Tenant further confirms and ratifies
that, as of the Second Amendment Date, (i) the Existing Lease is and remains in
good standing and in full force and effect and has not been modified except as
provided by this Second Amendment; (ii) Tenant has no claims, counterclaims,
set-offs or defenses against Landlord arising out of the Lease or in any way
relating thereto or arising out of any other transaction between Landlord and
Tenant; and (iii) as of the Second Amendment Date, there are no uncured defaults
or unfulfilled obligations on the part of Landlord or Tenant.
b. Scope of Amendment; Defined Terms. Except as expressly provided in this
Second Amendment, the Existing Lease shall remain in full force and effect.
Should any inconsistency arise between this Second Amendment and the Existing
Lease as to the specific matters which are the subject of this Second Amendment,
the terms and conditions of this Second Amendment shall control. All capitalized
terms used in this Second Amendment and not defined herein shall have the
meanings set forth in the Existing Lease unless the context clearly requires
otherwise; provided, however, that the term “Lease” as used herein and, from and
after the Second Amendment Date, in the Existing Lease shall refer to the
Existing Lease as modified by this Second Amendment.
c. Successors and Assigns. This Second Amendment shall be binding upon and inure
to the benefit of the parties hereto and their successors and assigns.
d. Entire Agreement. The Existing Lease, as amended by this Second Amendment,
contains the entire agreement of Landlord and Tenant with respect to the subject
matter hereof, and may not be amended or modified except by an instrument
executed in writing by Landlord and Tenant.
e. Power and Authority. Tenant has not assigned or transferred any interest in
the Lease and has full power and authority to execute this Second Amendment.
f. Counterparts. This Second Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of such
counterparts shall constitute one document. To facilitate execution of this
Second Amendment, the parties may execute and exchange, by telephone facsimile
or electronic mail PDF, counterparts of the signature pages. Signature pages may
be detached from the counterparts and attached to a single copy of this Second
Amendment to physically form one document.
g. Attorneys’ fees. In the event of litigation arising out of or in connection
with this Second Amendment, the prevailing party shall be awarded reasonable
attorneys’ fees, costs and expenses.
h. Governing Law. This Second Amendment shall be governed by and construed in
accordance with the laws of the State of Colorado.
i. No Option. The submission of this document for examination and review does
not constitute an option or an offer to lease space in the Building or an
agreement to lease. This document shall have no binding effect on the parties
unless and until executed by both Landlord and Tenant and will be effective only
upon Landlord’s execution of the same.
j. List of Exhibits. All exhibits and attachments attached hereto are
incorporated herein by this reference.
Exhibit A - Outline of Biotech Lab Area Exhibit B - Approved Hazardous Materials
Exhibit C – Fascia Sign


[signature page follows]







– 5 –
DMWEST #40107470 v4



--------------------------------------------------------------------------------

Exhibit 10.07





IN WITNESS WHEREOF, Landlord and Tenant have caused this Second Amendment to be
executed as of the Second Amendment Date.


LANDLORD:


WESTERN OFFICE PORTFOLIO PROPERTY OWNER LLC,
a Delaware limited liability company




By:/s/ Brian Pearce
Name: Brian Pearce
Title: Authorized Signatory




TENANT:


DICERNA PHARMACEUTICALS, INC.,
a Delaware corporation




By: /s/ Douglas W. Pagán


Name: Douglas W. Pagán


Title:  CFO 










































Signature Page
SECOND AMENDMENT TO LEASE AGREEMENT
4949 PEARL EAST CIRCLE, SUITES 100 AND 300
BOULDER, COLORADO 80301
(DICERNA PHARMACEUTICALS, INC.)








--------------------------------------------------------------------------------

Exhibit 10.07
Exhibit A


Outline of the Biotech Lab Area




image01.jpg [image01.jpg]


Exhibit A-1
DMWEST #40107470 v4




--------------------------------------------------------------------------------

Exhibit 10.07
Exhibit B


Approved Hazardous Materials [See Attached]


Exhibit B-1
DMWEST #40107470 v4




--------------------------------------------------------------------------------

Exhibit 10.07




Exhibit B-2
DMWEST #40107470 v4




--------------------------------------------------------------------------------

Exhibit 10.07
image11.jpg [image11.jpg]


Exhibit B-3
DMWEST #40107470 v4




--------------------------------------------------------------------------------

Exhibit 10.07
image21.jpg [image21.jpg]


Exhibit B-4
DMWEST #40107470 v4




--------------------------------------------------------------------------------

Exhibit 10.07
image31.jpg [image31.jpg]


Exhibit B-5
DMWEST #40107470 v4




--------------------------------------------------------------------------------

Exhibit 10.07
image41.jpg [image41.jpg]


Exhibit B-6
DMWEST #40107470 v4




--------------------------------------------------------------------------------

Exhibit 10.07
image51.jpg [image51.jpg]


Exhibit B-7
DMWEST #40107470 v4




--------------------------------------------------------------------------------

Exhibit 10.07
Exhibit C


Fascia Sign
image61.jpg [image61.jpg]
Exhibit C-1
DMWEST #40107470 v4

